UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [Mark One] xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26028 IMAGING DIAGNOSTIC SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 22-2671269 (State of incorporation) (IRS employer Ident. No.) 5th Terrace, Fort Lauderdale, FL. (address of principal office) (Zip Code) Registrant's telephone number, including area code: (954) 581-9800 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of class) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨Large accelerated filer ¨Accelerated filer ¨Non Accelerated filer xSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the act). YesoNox Based on the average closing bid and asked prices of the common stock on the latest practicable date, October 10, 2012, the aggregate market value of the voting stock held by non-affiliates of the registrant was $1,443,823. The number of shares outstanding of each of the issuer’s classes of common stock, as of October 10, 2012, was 7,287,218,961. Documents Incorporated By Reference EXPLANATORY NOTE Imaging Diagnostic Systems, Inc., the (“Company”) is filing this Form 10-K/A solely to include eXtensible Business Reporting Language (XBRL) information in Exhibit 101 that was not included in our Annual Report on Form 10-K for the fiscal year ended June 30, 2012, as provided for under Rule 405 of the Securities and Exchange Commission’s Regulation S-T.This Form 10-K/A makes no other changes to the Annual Report on Form 10-K as filed with the Securities and Exchange Commission on October 15, 2012. Exhibit 101 provides the following items formatted in eXtensible Business Reporting Language (XBRL) for Imaging Diagnostic Systems, Inc.: (i) theBalance Sheets; (ii) theStatements of Operations; (iii) theStatements of Cash Flows; (iv) theStatements of Stockholders' Deficit and (v) the Notes toFinancial Statements. The Company submits the XBRL files within the 30-day grace period that the SEC has provided to the first time detailed footnotes filers. EXHIBITS ExhibitNumber Exhibit Description 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, Imaging Diagnostic Systems, Inc. has duly caused this report to be signed on our behalf by the undersigned, thereunto duly authorized, IMAGING DIAGNOSTIC SYSTEMS, INC. By: /s/ Linda B. Grable Linda B. Grable,Chief Executive Officer and Chairman of the Board of Directors Pursuant to the requirements of the Securities Act of 1933, as amended, this Annual Report on Form 10-K/A has been signed by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/Linda B. Grable Chief Executive Officer October 29, 2012 Linda B. Grable and Chairman of the Board of Directors /s/Allan L. Schwartz Director, Executive Vice-President, October 29, 2012 Allan L. Schwartz and Chief Financial Officer (Principal Accounting and Financial Officer)
